 




EXHIBIT 10.2
 
 
NON-COMPETITION AGREEMENT
Among
HARRIS CORPORATION,
STRATEX NETWORKS, INC.
and
HARRIS STRATEX NETWORKS, INC.
Dated: January 26, 2007
 
 

F-1



--------------------------------------------------------------------------------



 



NON-COMPETITION AGREEMENT
      NON-COMPETITION AGREEMENT, dated as of January 26, 2007 (this
“Agreement”), among HARRIS CORPORATION, a Delaware corporation (“Harris”),
STRATEX NETWORKS, INC., a Delaware corporation (“Stratex”), and HARRIS STRATEX
NETWORKS, INC., a Delaware corporation (the “Company”).
      WHEREAS, Harris, Stratex, the Company and Stratex Merger Corp., a Delaware
corporation and wholly owned subsidiary of the Company have entered into an
Amended and Restated Formation, Contribution and Merger Agreement, dated as of
December 18, 2006, as amended by that certain letter agreement, dated
January 26, 2007 (the “Formation Agreement”), among the parties thereto pursuant
to which the Company was formed to acquire Stratex pursuant to the Merger and to
receive the Contributed Assets from Harris in the Contribution Transaction, in
each case on the terms and subject to the conditions set forth in the Formation
Agreement;
      WHEREAS, because of the importance of preserving the value of the business
being contributed by Harris as a going concern, Stratex was not willing to enter
into the Formation Agreement without the undertakings of Harris contained in
this Agreement; and
      WHEREAS, the execution and delivery of this Agreement is a condition to
closing under the Formation Agreement.
      NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
in the Agreements, the parties agree as follows:
      1. Definitions. The term “Restricted Business” means the development,
manufacture, distribution and sale of any microwave radio systems and related
components, systems and services which are (i) competitive with the products
listed in Schedule 1 hereto, or (ii) which are substantially similar to such
products in form, fit and function when used in terrestrial microwave
point-to-point communications networks that provide access and trunking of voice
and data for telecommunications networks anywhere in the world. In addition, all
capitalized terms used but not defined in this Agreement shall have the meanings
assigned to them in the Formation Agreement; provided, however, that
notwithstanding the foregoing neither the Company nor any of its Subsidiaries
shall be deemed to be a Subsidiary or Affiliate of Harris or any of its other
Subsidiaries or Affiliates for purposes of this Agreement.
      2. Non-Competition. In consideration for the issuance to Harris of shares
of the Company pursuant to the Formation Agreement and the performance by
Stratex of its obligations under the Agreements (collectively, the “Non-Compete
Consideration”), Harris agrees that, during the period commencing on the date of
this Agreement and ending on the fifth anniversary of the date hereof, Harris
will not, and will not permit any of its Subsidiaries to (a) engage, directly or
indirectly, in the Restricted Business, (b) form any Person other than the
Company and its Subsidiaries (a “Covered Person”) or change or extend the
current business activities of any existing Covered Person for the purpose of
engaging, directly or indirectly, in the Restricted Business or (c) invest,
directly or indirectly, in any Covered Person engaged, directly or indirectly,
in the Restricted Business in any material respect; provided, however, that
notwithstanding the foregoing Harris and/or its Subsidiaries may
(i) collectively own less than 20% of the total equity interests in any Covered
Person engaged in the Restricted Business as long as none of the employees of
Harris or any of its Subsidiaries is involved in the management of such Covered
Person, (ii) participate as a passive investor with no management rights in any
investment fund that holds an ownership interests in Covered Persons engaged in
the Restricted Business which is managed by Persons that are not Affiliates of
Harris (each, an “Unaffiliated Person”) (x) with any employee benefit or
retirement plan funds and (y) with any other funds subject, in the case of this
clause (y) only, to a maximum interest in such investment fund of 15% and
(iii) acquire a Covered Person or business unit of a Covered Person engaged in
the Restricted Business if (x) the Restricted Business contributed less than 20%
of such Covered Person’s or business unit’s, as applicable, total revenues
(based on its latest annual audited financial statements, if available) and
(y) such Covered Person or Harris, as applicable, divests or ceases to conduct
the Restricted Business within 18 months after the acquisition date.
Notwithstanding anything in this Agreement to the contrary, the defined term
“Restricted Business” shall not include, and the prohibition contained in this
Section 2 shall in no way prohibit Harris and/or its Subsidiaries from,

F-2



--------------------------------------------------------------------------------



 



(a) purchasing and reselling products produced by, and marked with the brands
of, an Unaffiliated Person in connection with the sale, service, design or
maintenance of a system that contains or uses microwave radios or related
components, systems or services or (b) developing, manufacturing, distributing
or selling microwave radios or related components, systems or services for use
by Government Entities.
      3. Sufficiency of Consideration. Each of the parties acknowledges that the
Non-Compete Consideration is sufficient consideration for the duration and scope
of the non-competition agreement contained herein and that such duration and
scope are reasonable in all respects.
      4. Severability; Enforceability. If any provision of this Agreement, or
any part thereof, is held by a court or other authority of competent
jurisdiction to be invalid or unenforceable, the parties agree that the court or
authority making such determination will have the power to reduce the duration
or scope of such provision or to delete specific words or phrases as necessary
(but only to the minimum extent necessary) to cause such provision or part to be
valid and enforceable. If such court or authority does not have the legal
authority to take the actions described in the preceding sentence, the parties
agree to negotiate in good faith a modified provision that would, in so far as
possible, reflect the original intent of this Agreement without violating
applicable law.
      5. Availability of Injunctive Relief. The parties hereto acknowledge and
recognize that irreparable damage could result to the Company and its
Subsidiaries, businesses and properties if Harris fails or refuses to perform
its obligations under this Agreement and that no adequate remedy at law will
exist for any breach by Harris of this Agreement. In addition to any other
rights or remedies and damages available, the Company shall be entitled to
appropriate injunctive relief, including preliminary and mandatory injunctive
relief, enjoining or restraining Harris or any of its Subsidiaries from any
violation or threatened violation of this Agreement.
      6. Governing Law and Venue; Waiver of Jury Trial. (a) THIS AGREEMENT SHALL
BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND
GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT
REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The parties hereby irrevocably
submit to the jurisdiction of the courts of the State of Delaware and the
Federal courts of the United States of America located in the State of Delaware
(collectively, the “Delaware Courts”) solely in respect of the interpretation
and enforcement of the provisions of this Agreement and hereby waive, and agree
not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in any Delaware Court or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in any
Delaware Court; provided, however, that notwithstanding the foregoing each party
agrees that any claim which primarily seeks injunctive relief and related
monetary claims that cannot be brought in any Delaware Court for jurisdiction
reasons may be commenced, heard and determined in any other court having proper
jurisdiction over such claim. The parties hereby consent to and grant any
Delaware Court jurisdiction over the person of such parties and, to the extent
permitted by law, over the subject matter of such dispute and agree that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 12 or in such other manner as may be permitted by
law shall be valid and sufficient service thereof.
      (b) Each party acknowledges and agrees that any controversy which may
arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement.
Each party certifies and acknowledges that (i) no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver, (ii) each party understands and has considered the implications of this
waiver, (iii) each party makes this waiver voluntarily, and

F-3



--------------------------------------------------------------------------------



 



(iv) each party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 6.
      7. Amendment; Waiver. This Agreement may be amended or any performance,
term or condition waived in whole or in part only by a writing signed by persons
authorized to so bind each party (in the case of an amendment) or the waiving
party (in the case of a waiver). No failure or delay by any party to take any
action with respect to a breach by another party of this Agreement or a default
by another party hereunder shall constitute a waiver of the former party’s right
to enforce any provision of this Agreement or to take action with respect to
such breach or default or any subsequent breach or default. Waiver by any party
of any breach or failure to comply with any provision of this Agreement by
another party shall not be construed as, or constitute, a continuing wavier of
such provisions, or a waiver of any other breach of or failure to comply with
any other provisions of this Agreement.
      8. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof.
      9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto. Until and unless each party has
received a counterpart hereof signed by the other party hereto, this Agreement
shall have no effect and no party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication).
      10. Successors in Interest; Assignment. This Agreement shall inure to the
benefit of and be binding upon and enforceable against the parties hereto and
their respective successors and permitted assigns. No party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of each other party hereto.
      11. No Third-Party Beneficiaries. This Agreement is intended solely for
the benefit of the parties and their respective successors and permitted assigns
and shall not confer upon any other person any remedy, claim, liability,
reimbursement or other right. The Agreement is not intended and shall not be
construed to create any third party beneficiaries or to provide to any third
parties with any remedy, claim, liability, reimbursement, cause of action or
other right or privilege.
      12. Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail or by overnight courier,
postage prepaid, or by facsimile:


  if to Harris:     Harris Corporation   1025 West NASA Blvd.   Melbourne, FL
32919   Attn: Scott T. Mikuen   fax: (321) 727-9222     with a copy to (which
shall not constitute notice):     Sullivan & Cromwell LLP   125 Broad Street  
New York, NY 10004   Attn: Duncan C. McCurrach   fax: (212) 558-3588

F-4



--------------------------------------------------------------------------------



 





  if to the Company:     Harris Stratex Networks, Inc.   Research Triangle Park
637 Davis Drive
Morrisville, NC 27560
Attn: General Counsel
fax: (919) 767-3233     with a copy to (which shall not constitute notice):    
Bingham McCutchen LLP
1900 University Avenue
East Palo Alto, CA 94303
Attn: Bart Deamer
fax: (650) 849-4800

      or to such other Persons or addresses as may be designated in writing by
the party to receive such notice as provided above. Any notice, request,
instruction or other document given as provided above shall be deemed given to
the receiving party upon actual receipt, if delivered personally; three Business
Days after deposit in the mail, if sent by registered or certified mail; upon
confirmation of successful transmission if sent by facsimile (provided that if
given by facsimile such notice, request, instruction or other document shall be
followed up within one Business Day by dispatch pursuant to one of the other
methods described herein); or on the next Business Day after deposit with a
nationally recognized overnight courier, if sent by a nationally recognized
overnight courier.
      13. Fees. In any action or proceeding related to or arising out of the
enforcement of, or defense against, any provision of this Agreement, the
non-prevailing party in such action or proceeding shall pay, and the prevailing
party shall be entitled to, all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the prevailing party incurred in
connection with such action or proceeding.
      14. Enforcement by the Company. Harris agrees that a majority of the
Class A Directors shall have the sole and exclusive right to direct the exercise
and enforcement of all rights of the Company hereunder.
[Remainder of Page Intentionally Left Blank]

F-5



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.


  HARRIS CORPORATION     By /s/ R. Kent Buchanan  
 



  Name: R. Kent Buchanan   Title: Vice President, Corporate Technology and
Development     STRATEX NETWORKS, INC.     By /s/ Carl A. Thomsen  
 



  Name: Carl A. Thomsen   Title: Senior Vice President and Chief Financial
Officer     HARRIS STRATEX NETWORKS, INC.     By /s/ Guy M. Campbell  
 



  Name: Guy M. Campbell   Title: Chief Executive Officer and President

F-6